FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2021

                                       No. 04-21-00485-CR

                                       Gabriel ANTHONY,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR11224
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file a
clerk’s record within ten (10) days from the date of this order containing the following
documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
                                                                                       FILE COPY

All other appellate deadlines are suspended pending further order of this court. The clerk of this
court is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk,
and the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court